DETAILED ACTION
	Claims 1-19 are present. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2 and 4-19) and species of SEQ ID NO: 22 in the reply filed on 11/30/2020 is acknowledged.
In the interest of compact prosecution, no claims are withdrawn in view of an absence of any rejections over prior art and Groups I and II are rejoined.  It is noted that elected species of SEQ ID NO: 22 is considered to read on SEQ ID NO: 3 since SEQ ID NO: 22 is a subsequence of SEQ ID NO: 3.  The species election requirement remains of record.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	MPEP 2111.02(II) provides the following:
	The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.


	Here, claim 11 recites a preamble of an “animal feed,” claim 13 recites a preamble of a “feed, feedstuff, a feed additive composition or premix,” and claim 16 recites a preamble of a “granulated feed additive.”
The specification has been studied in depth; however, the specification provides no limiting definition or description regarding the structure meant by an “animal feed additive.”  The specification, page 46, describes various non-limiting formulations having a protease as recited and various formulating agents such as glycerol or sodium citrate, such that an animal feed additive as recited appears to encompass the recited protease in any formulation, such as the recited protease in a buffer (e.g. sodium citrate). As such, recitation of an “animal feed additive” appears to be recitation of an intended use wherein the body of the claims fully set forth all of the limitations of the claimed invention.  Further, even if “animal feed additive” were recited as part of the body of the claims, the specification appears to set forth that any formulation having the recited protease is an “animal feed additive.”  Even if the preamble “animal feed additive” were considered to be limiting, it appears that any composition, particularly liquid compositions, containing a recited protease is suitable for use as an animal feed additive provided that a dangerous component is not present. “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.”  MPEP 2111.02(II). 
The specification has been studied in depth; however, the specification provides no limiting definition regarding the structure meant by a “granulated feed additive.”  However, the specification describes that granules can be prepared by known means including “freeze drying.” Specification, page 4.  As such, a “granulated feed additive” does not appear to require any additional chemical or structural components other than the recited protease wherein freeze drying is well-understood in the art as lyophilization or dehydration of a composition by sublimation wherein the remaining solid can be considered to be “granulated” as described by the specification.
Regarding claims 11 and 12 limited to an “animal feed,” these claims are interpreted as encompassing any animal feed combined with the recited protease, wherein animal feeds include many 
Regarding claims 17-19, it is noted that these claims are original claims are therefore self-supporting.  Claim 18 is interpreted as reciting a granulated feed additive suspended in a liquid.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II). 
Claim 2 recites an isolated polypeptide having serine protease activity “comprising a predicted precursor amino acid sequences selected from SEQ ID NO: 3; SEQ ID NO: 6; SEQ ID NO: 9; and SEQ ID NO: 12.”  In view of the specification, the recited “predicted” precursor amino acid sequence appears to be a reference to an amino acid sequence “predicted” from chromosomal sequences of certain Streptomyces strains described in the specification that are believed to encode serine proteases having a signal sequence that is removable from the protease and hence is a “precursor” to another protease lacking a signal sequence.  See specification, page 14 (definition of term “precursor”) and Example 12 (“Protein sequence analyses of predicted full length Streptomyces sp trypsin-type serine proteases Related proteins were identified by a BLAST search (Altschul et al., Nucleic Acids Res, 25:3389-402, 
However, the above understanding indicates that a “predicted” amino acid sequence of a precursor can differ from the actual amino acid sequence of embodiment isolated polypeptides of claim 2.  However, the specification does not appear to provide any guidance regarding what actual sequences that can be possessed by embodiments of claim 2 (other than SEQ ID NOS: 3, 6, 9 and 12) may also be within the scope of a “predicted precursor amino acid sequence selected from SEQ ID NO: 3; SEQ ID NO: 6; SEQ ID NO: 9; and SEQ ID NO: 12.”  For this reason, the ordinarily skilled artisan is unable to reasonable understand how to avoid infringement of claim 2 as far as it is unclear what “actual” amino acid sequences that can comprise the recited isolated polypeptide may satisfy the requirement of a “predicted” precursor amino acid sequence as recited.  It is noted that claim 2 is not limited to a particular method for making embodiments thereof including encoding gene sequence and expression systems that may explain a difference between a “predicted” amino acid sequence based upon a gene sequence and the actual sequence of a polypeptide produced by transcription and translation of such a gene sequence.  This rejection can be obviated by removing the term “predicted” from claim 2.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the 
Scope of claim
Claim 3 recites “an amino acid sequence of SEQ ID NO: 20.” The recitation of the indefinite article “an” is a reference to any sequence of SEQ ID NO: 20 that is “an amino acid sequence of SEQ ID NO: 20” rather than a reference to the full-length sequence of SEQ ID NO: 20.  As such, “an amino acid sequence of SEQ ID NO: 20” refers to any subsequence of SEQ ID NO: 20 that includes as few as two amino acid residues.  Further, embodiments of claim 3 having “an amino acid sequence of SEQ ID NO: 20” are required by claim 3 to be an isolated polypeptide having serine protease activity.
As such, claim 3 recites a genus of polypeptides having serine protease activity having any subsequence of SEQ ID NO: 20 with as few as two amino acid residues.
Analysis
The specification discloses several sequences stated to have protease activity that all appear to have at least 190 amino acid residues (e.g. SEQ ID NOS: 18-20 having 190 or 191 amino acid residues). The specification does not contain any overt discussion or description of either SEQ ID NO: 20 having significant substitution while maintaining protease activity or a description of the minimum structural elements from SEQ ID NO: 20 that are sufficient for protease activity.  Although several lengthy sequences having protease activity are described, such guidance provided by the specification is not sufficient to reasonably predict the sequences for a representative number of species of serine proteases requiring as few as two amino acid residues from recited SEQ ID NO: 20.  The preceding is the case even in view of additional information regarding serine proteases that may be known in the prior art.

Here, the recited genus of serine protease polypeptides, as discussed above, is defined as any serine protease having as few as two amino acid residues as a subsequence of SEQ ID NO: 20, wherein the remaining structure or amino acid sequence of the recited serine protease polypeptide is not require to have any specific identity to the full length sequence of SEQ ID NO: 20.  It is apparent that the large majority of polypeptide species having only two amino acid residues as a subsequence of SEQ ID NO: 20 will be inactive as a serine protease.  Possession of the recited genus of serine proteases as described require some reasonable ability to predict from the disclosure of the specification the operability of species of serine proteases defined as having only a minimum of two amino acid residues from SEQ ID NO: 20.  That is, possession of the recited genus of serine proteases requires some reasonable ability to predict operative species (i.e. specific species having protease activity) retaining the minimal amount of structure from SEQ ID NO: 20 that is sufficient for an operable serine protease polypeptide.  The disclosure to the specification does not set forth what such minimal amount of structure from SEQ ID NO: 20 may be such that the disclosure of the specification is not sufficient to allow for the ordinarily skilled artisan at the time of filing to reasonably predict operable species of serine protease polypeptides having a minimum degree of structure from SEQ ID NO: 20 being as few as two amino acid residues.  Stated in other words, the specification does not disclose a representative number of a species of the recited genus of serine protease polypeptides, wherein a representative number of species will demonstrate the minimum amount of structure from SEQ ID NO: 20 that is sufficient for serine protease activity. 
	For these reasons, there is unpredictability in performance of certain species representative of the board scope of the clamed genus other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genus outlined above.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
. . . .
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.
. . . .
The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.

Regarding claim 7, claim 7 depends from claim 6.  However, the only additional feature recited by claim 7 is an “optional” feature wherein “the polypeptide is optionally recovered from the production host.”  Since claim 7 recites an additional method step that is only “optional” to perform, claim 7 does not appear to specify a further limitation to the subject matter claimed in claim 6.  As such, claim 7 does not comply 
Regarding claim 8, Sjoeholm et al. (U.S. 2016/0355800 A1), Example 1 and para. [0365], describes that the following methodology can be used to express a protease polypeptide by transforming a production host (Bacillus host cells) with a recombinant construct encoding such expression host with a regulatory sequence operably linked to a nucleotide sequence encoding the protease polypeptide and culturing the production host under conditions whereby the protease polypeptide is produced”:
“The culture broth was centrifuged (20000×g, 20 min) and the supernatant was carefully decanted from the precipitate. The supernatant was filtered through a Nalgene 0.2 μm filtration unit in order to remove the rest of the Bacillus host cells [i.e. a supernatant is produced containing no production host cells]. The 0.2 μm filtrate was transferred to 50 mM H3BO3, 20 mM CH3COOH/NaOH, 1 mM CaCl2, pH 4.5 on a G25 Sephadex column (from GE Healthcare). The G25 sephadex transferred enzyme was slightly turbid and was filtered through a GF/A glass microfiber filter (from Whatman). The clear filtrate was applied to a SP-sepharose FF column (from GE Healthcare) equilibrated in 50 mM H3BO3, 20 mM CH3COOH/NaOH, 1 mM CaCl2, pH 4.5. After washing the column extensively with the equilibration buffer, the protease was eluted with a linear NaCl gradient (0-->0.5 M) in the same buffer over five column volumes.” Sjoeholm et al., para. [0365].

Claim 8 depends from the method claim of claim 6 and recites a product being “A serine protease-containing culture supernatant obtained by the method of claim 6.”  Claim 6 depends from claim 1 through intervening claim 4.  As such, claim 8 recites a product by process wherein “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I).  In view of the guidance of MPEP 2113, claim 8 encompasses a culture supernatant having the same composition as one producible by the method of claim 6 and further containing a serine protease as recited in claim 1.  Further, it is noted that claim 6 does not recite any method step of producing a supernatant; however, claim 8 is interpreted as reciting a supernatant produced from the media in which is inherently present for the performance of the “culturing” step of claim 6.
In view of all of the above, an embodiment of claim 8 can be formed by taking the “supernatant was filtered through a Nalgene 0.2 μm filtration unit in order to remove the rest of the Bacillus host cells” described in para. [0365] of Sjoeholm et al. and adding to such supernatant a serine protease having the features of claim 1 that can be obtained from organisms naturally-producing such serine protease.  Again, et al. teach that it is known and common in the art to produce a supernatant from a cell culture of recombinant production hosts having all of the production host cells removed therefrom.  As such, the product by process recited in claim 8 is not interpreted as necessarily including the “production host with the recombinant construct of claim 4” as recited in claim 6 and can include supernatants that are sterile as taught by Sjoeholm et al.  That is, as explained above, the supernatant of claim 8 can be produced by a method of combining a sterile culture supernatant produced as described by Sjoeholm et al., para. [0365], without modification with a protease having the features of claim 1 wherein such protease is obtainable by any method.  
For these reasons, claim 8 recites a product that can be made by a method other than the method recited in base claim 6 (from which claim 8 depends) as to not be a properly dependent claim complying with 35 U.S.C. 112(d) as set forth in the guidance of MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (i.e. a natural phenomenon) without significantly more. The claim(s) recite(s) a protease polypeptide that is a product found in nature. This judicial exception is not integrated into a practical application for the reasons set forth below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
The “Claim Interpretation” section and rejections under 35 U.S.C. 112(d) above are incorporated herein by reference.
See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claims 1-3, 8 and 11-19 (herein, “the claims”) are directed towards a composition of matter such that step 1 is yes.  The specification describes all of recited SEQ ID NOS: 22-25 as proteases as being procured from chromosomal DNA from apparently naturally-occurring strains of Streptomyces.  Streptomyces species such that SEQ ID NO: 3, 6, 9 and 12 are further naturally-occurring products as described by the specification.
Since the natural products (e.g. protease having any of SEQ ID NO: 3, 6, 9, 12 and 22-25) recited in the claims are naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards polypeptides isolated or separated from the environment wherein the protease if found in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. a protease having one of SEQ ID NOS: 3, 6, 9, 12 and 22-25) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of any of the recited protease polypeptides has resulted in a marked difference in structure, function, or other properties as compared to its naturally-occurring counterpart, any composition or animal feed additive comprising a protease having one of SEQ ID NOS: 3, 6, 9, 13 and 22-25 as the composition’s only required component is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  
As discussed in “Claim Interpretation” above, claim 13 recites a feed additive that encompasses isolated polypeptides according to claim 1 with no other required components.  Further, it is noted that 
Similarly, claims 8, 11-12 and 14-19 recite additional components selected from an animal feed including plant-based material (e.g. corn, as required by claims 11 and 12), an additional enzyme or protein that includes other naturally-occurring enzymes and proteins (as recited in claims 12, 14 and 15), physical form as a granule (claims 16-19) including such granule having a defined range of mean diameter from 50-2000 microns and/or dispersed in liquid forms. It is noted that additional components including animal feed or plant-based material, other proteins and enzymes, glycerol, sodium chloride, etc., include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1.  In claim 8, as discussed in the rejections under 35 U.S.C. 112(d) discussed above, the product of claim 8 can be made by combining a supernatant, which can be a medium, for example, Luria-Bertani (LB) broth, with the natural-product protease polypeptides of claim 1.  That is, claim 8 does not require the recited supernatants to contain any recombinant or non-naturally ocurring production host.  LB broth is well-understood in the prior art as being a combination of naturally-occurring products including yeast extract, peptone and sodium chloride wherein such LB fermented by any production host does not appear to comprise any non-naturally occurring components.
However, none of these additionally recited components are described as imparting a markedly-different characteristic to any of the naturally-occurring products recited relative to their naturally-occurring counterparts.  That is, there is no evidence of record that combination of any of the recited naturally-occurring protease of SEQ ID NO: 22-25 with a culture supernatant as recited in claim 8, any generic animal feed (e.g. corn) as recited in claims 11-12 or combined with another naturally-occurring protein, enzyme or sodium chloride as recited in claims 12, 14 and 15 changes the properties of the protease (e.g. stability or enzymatic properties).  There is no evidence to record that formulating a composition containing any of the recited naturally-occurring protease of SEQ ID NOS: 22-25 in the physical form of a granule even with a specific range of diameter as recited in claims 15-19 changes the properties of the protease as to result in a markedly different characteristic.  It is noted that the plant based material, for example, is not required to contain any protein or nitrogen source such as a plant-based material consisting of primarily fiber.
identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Here, claims 1-3 and 13 do not recite any additional elements other than a protease having one of SEQ ID NOS: 3, 6, 9, 12 and 22-25, which are all naturally-occurring products as discussed above. Claim 8 recites an additional component being a culture supernatant, Claims 11 and 12 recite additional component being an animal feed (e.g. plant-based material), Claims 12, 14 and 15 recite within a Markush group the presence of an additional enzyme or protein and in claim 15 other naturally-occurring compounds such as sodium chloride and glycerol, as recited which include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1.  However, none of these additionally recited components integrate the natural product except into a practical application, since the claims are not limited to use for any application.  Similarly, claims 16-19 reciting a physical form of a granule does not integrate the natural product except into a practical application, since the claims are not limited to use for any application.  As discussed under “Claim Interpretation,” a granulated feed additive includes a freeze dried protease as recited in claim 16 polypeptide that is an isolated natural product   Claims 12 and 13 recite combination of the natural product protease as recited in claim 1 with a plant based material to form an animal feed wherein plant based material is also a natural product.  However, none of these additionally recited components integrate the natural product except into a practical application, since the claims are not restricted to use for any application.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product protease as discussed above.  The i.e. the proteases recited in claim 1).  Further, Sjoeholm et al. (U.S. 2016/0355800 A1), whose teachings are discussed below, evidence that it is routine and conventional in the art to formulate proteases into a granule and/or to combined a protease with a plant-based animal feed or formulated as a feed additive with additional additives including other proteins/enzymes.  
As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-41 of copending Application No. 16/489,153 in view of Sjoeholm et al. (U.S. 2016/0355800 A1) and Markussen et al. (U.S. 4,106,991 A1). 
The “Claim Interpretation” section above is incorporated herein by reference.
Copending claims 20 and 21 are as follows:

    PNG
    media_image1.png
    380
    719
    media_image1.png
    Greyscale

The Sequence Identifiers of the copending claims are the same as the recited Sequence Identifiers.  As discussed above, claims 1 and 3 require no additional features other than a protease polypeptide having, for example, one of SEQ ID NO: 18-25 as recited in those claims.  An “isolated polypeptide” as recited in claims 1 and 3 includes polypeptides included in a composition, such as an animal feed composition as recited in claim 11 depending from claim 1.  As such, the cleaning or detergent compositions recited in the copending claims reads on an isolated polypeptide with serine protease activity as recited in claims 1 and 3.     
Regarding claims 4-19, Sjoeholm et al., para. [0004], relate to “isolated polypeptides having protease activity and isolated nucleic acid sequences encoding the proteases. The invention also relates to nucleic acid constructs, vectors, and host cells, including plant and animal cells, comprising the nucleic acid sequences, as well as methods for producing and using the proteases, in particular the use of the proteases in animal feed, and detergents.”  Sjoeholm et al. state that “Proteases isolated from Kribbella, and Streptomyces are known in the art.” Sjoeholm et al., para. [0019].  The proteases described particularly from Sjoeholm et al. are from Kribbella species.  Sjoeholm et al., paras. [0033]-[0044].
Sjoeholm et al. teach that it is appropriate to produce proteases by encoding the same in a recombinant nucleic acid construct and transformed in a recombinant host cell and “(a) cultivating a recombinant host cell comprising such polynucleotide; and (b) recovering the protein.” Sjoeholm et al., et al., para. [0365], describe culturing a recombinant host cell expressing a protease wherein “the culture broth was centrifuged (20000×g, 20 min) and the supernatant was carefully decanted from the precipitate. The supernatant was filtered through a Nalgene 0.2 μm filtration unit in order to remove the rest of the Bacillus host cells.”  The preceding is a description of a culture supernatant having a protease obtained by a method with the same steps as recited in claim 6 except for the identity of the production host cultured.  The described host cell is a Bacillus bacterial host cell.  Sjoeholm et al., para. [0363].
Sjoeholm et al., para. [0296], states an animal feed having a protease “administered in one or more of the following amounts (dosage ranges): 0.01-200; 0.01-100; 0.5-100; 1-50; 5-100; 10-100; 0.05-50; or 0.10-10—all these ranges being in mg protease protein per kg feed (ppm), wherein 10 mg per kg feed is equivalent to 10 g/ton feed wherein a “ton” of feed is interpreted as referencing a metric ton or 1000 kg (or 2205 lbs).  Sjoeholm et al., para. [0293], describe animal diets or feeds being various plant-based materials including maize, sorghum, wheat, etc.  The described proteases added to animal feeds “may of course be mixed with other enzymes.” Sjoeholm et al., para. [0250].  Sjoeholm et al., para. [0267], suggests other enzymes/proteins that may be added including phytase, xylanase, galactanase, etc.  It is noted that animal feeds having a high level of dietary protein are particularly contemplated by Sjoeholm et al.; for example, a crude protein content of 50-800 g/kg in the animal feed composition. Sjoeholm et al., para. [0285].  Sjoeholm et al., para. [0385], describe that the protease enzyme can be granulated as describe in U.S. 4,106,991 (Example 22) to form a particle product in the range of 250 µm to 850 µm (i.e. microns) to form a granulated feed additive. The methods of U.S. 4,106,991 relate to “We have now found that an enzyme granulate can be produced without serious build-up of an unwanted layer of starting material for the granulation on the walls of the drum granulator, that the powder mixture being granulated is less sensitive to granulating agent” such that Sjoeholm et al. and U.S. 4,106,991 describe granulated feed additives formed by a “drum granulation process.”  U.S. 4,106,991, col. 2, ln. 16-20. Sjoeholm et al. further describe “Enzymes can be added as solid or liquid enzyme formulations. For example, for mash feed a solid or liquid enzyme formulation may be added before or during the ingredient mixing step. For pelleted feed the (liquid or solid) protease/enzyme preparation may also be added before or during the et al., para. [0294].  From these teachings, the ordinarily skilled artisan at the time of filing would have been motivated to suspend any granulated feed additive in a liquid (i.e. liquid form) for application where such liquid form is suitable for spray drying in at least some minimal manner since a liquid can be spray dried. It is noted that claim 19 does not require an act of spry-drying on a feed pellet be performed.
As discussed above, Sjoeholm et al. suggest that proteases from Streptomyces species are suitable for use in both detergent and animal feed applications.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to utilize the protease polypeptides recited in the copending claims, stated as part of a cleaning or detergent composition, within the animal feed applications taught by Sjoeholm et al. including the use of recombinant constructs and recombinant host cells to produce the proteases recited in the copending claims.  That is, one having ordinary skill in the art at the time of filing would have been motivated to substitute the proteases taught by Sjoeholm et al. with the proteases recited in the copending claims (e.g. copending claim 1).  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Sjoeholm et al. teach that proteases from Streptomyces species are expected to be useful for both cleaning and animal feed applications and regardless of application can be produced utilizing the recombinant expression constructs, recombinant host cell and culturing methods taught by Sjoeholm et al.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652